DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 6 January 2021 are acknowledged. Claims 1, 4, 11, 14, 21, and 22 are amended; claims 3, 7-9, 13, and 17-19 are newly cancelled; and claims 23-26 are newly added. Claims 1, 4-6, 11, 14-16, and 21-26 are pending and are presented for examination on the merits.
In response to the amendment filed on 6 January 2021, the objections to the claims are withdrawn; the rejections under 35 USC 112(b) are withdrawn; and the rejections over the prior art are partially withdrawn and modified. Claims 11, 14-16, 21, 22, 25, and 26 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 4-6, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Quesada ("Fluorescent Phenylpolyene Analogues of the Ether Phospholipid Edelfosine for the Selective Labeling of Cancer Cells," Journal of Medicinal Chemistry, 2004; previously relied upon) in view of Weichert 2014 ("Alkylphosphocholine Analogs for Broad-Spectrum Cancer Imaging and Therapy," Science Translational Medicine, 2014; IDS; previously relied upon).
Regarding claims 1, 4, and 23, Quesada discloses a method of identifying tumor cells (leukemia, Fig. 2; selective labeling of tumor metastasis, page 5334, last para.) comprising: 
(i) contacting a sample from a subject (T-leukemic Jurkat cells) with a composition comprising a luminescent molecule having a fluorophore (fluorescent analogue 6; Scheme 1; Fig. 2); and 
(ii) subjecting the sample from the subject to fluorescent microscopy (page 5334, last para.; Fig. 2).

    PNG
    media_image1.png
    120
    486
    media_image1.png
    Greyscale

Quesada does not explicitly disclose that the sample is a blood or blood serum sample or that the subject has one or more circulating tumor cells, wherein the one or more circulating tumor cells are selected from the group consisting of a breast cancer cell, a lung cancer cell, a thyroid cancer cell, a cervical cancer cell, a squamous cell, a carcinoma cell, a prostate cancer cell, a pancreas cancer cell, a colorectal cancer cell, and a cancer stem cell.
Nevertheless, Quesada teaches that synthetic ether lipids (EL) have been shown to selectively inhibit the proliferation of cancer cells from a wide variety of solid tumors and leukemias (page 5333; left col.). Quesada further teaches that a fluorescent analogue of edelfosine might be of utility in "the selective labeling of tumor metastasis" (page 5333; last 
In a first embodiment, Quesada analyzes leukemia cells versus normal peripheral blood lymphocytes, and in a different embodiment, Quesada discloses that "a fluorescent analogue might also be of utility in the selective labeling of tumor metastasis" (page 5334, last para.). Given that tumor metastasis is commonly spread via the bloodstream, and given that Quesada analyzes leukemia cells and normal blood cells, which are found in blood samples, it would have been obvious to one of ordinary skill in the art at the time of filing that the sample of Quesada is a blood sample from a subject having one or more CTCs for the benefit of detecting tumor metastasis non-invasively in potential patients.
The Supreme Court decided that choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). A blood sample is one of a limited number of options for a source of tumor metastasis, and the claimed examples of circulating tumor cells (breast, prostate, etc.) are among a limited number of options for types of CTCs.
Further regarding claims 1, 4, and 23, Quesada discloses a compound (fluorescent analogue 6) that is analogous to the claimed compound of formula (III), where X is a fluorophore (ω-phenyltetraene group) and Y is OR, wherein R is an alkyl.
Quesada does not disclose a compound of formula (III), where n is an integer from 16 to 30, instead teaching that n is 7.
In the analogous art of fluorescent phospholipids for the selective labeling of cancer cells, including prostate cancer cells, Weichert 2014 teaches that increasing the alkyl chain length results in enhanced tumor uptake (page 1, right col., first paragraph). For the benefit of increased uptake by cancer cells, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the alkyl chain length of Quesada's fluorescent analogue 6 such that n of formula (III) is an integer from 16 to 30.
Regarding claim 5, Quesada does not disclose that the fluorophore is selected from the claimed group. Weichert 2014 discloses phospholipids of formula (II) comprising the claimed fluorophores (CLR1501 and CLR1502, Fig. 1). The simple substitution of one known element 
Regarding claim 6, Quesada does not disclose that the compound is a compound of formula (II) and the fluorophore is selected from the claimed group. Regarding claim 24, Quesada does not disclose that the compound is a compound of formula (V) or (VI). Weichert 2014 discloses alkylphosphocholines (APCs) of formula (II) that comprise the claimed fluorophores and match the compounds of formula (V) and (VI) (CLR1501 and CLR1502, Fig. 1). Weichert 2014 further teaches that the APC-based imaging agents undergo in vitro and in vivo selective uptake by a wide range of malignant cells (page 5, Discussion, first para.). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). For the benefit of selecting a fluorescent phospholipid that is known to undergo in vitro and in vivo selective uptake by a wide range of malignant cells, including prostate cancer cells, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Quesada by substituting CLR1501 or CLR1502 of Weichert 2014 for fluorescent analogue 6 of Quesada.

Allowable Subject Matter
Claims 11, 14-16, 21, 22, 25, and 26 are allowed.
While the prior art of Quesada at least suggests a method of subjecting a blood sample from a subject having one or more CTCs of claimed types to fluorescent microscopy, Quesada and Quesada in view of Weichert 2014 do not suggest the method of claim 11, including isolating step (iii).
The prior art of Weichert 2014 and Pinchuk (US 2010/0286510; previously cited) are each directed to the visualization of [solid] tumor tissue selected from the claimed cancer types. Weichert 2014 and Pinchuk do not suggest exposing the claimed compound to one or more CTCs in a blood or blood serum sample and then isolating the [same] one or more CTCs, where 

Response to Arguments
Applicant's arguments filed on 6 January 2021 have been considered and are moot in view of the modified grounds of rejection.
Applicant's arguments are not specifically relevant to the modified grounds of rejection over Quesada in view of Weichert 2014.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797